United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2437
                                  ___________

Pedro Raymundo Bernabe,                 *
                                        *
             Petitioner,                * Petition for Review
                                        * of an Order of the
       v.                               * Board of Immigration Appeals.
                                        *
Eric H. Holder, Jr., Attorney General   *      [UNPUBLISHED]
of the United States,                   *
                                        *
             Respondent.                *
                                   ___________

                            Submitted: December 22, 2010
                               Filed: December 28, 2010
                                ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Guatemalan citizen Pedro Raymundo Bernabe petitions for review of an order
of the Board of Immigration Appeals that affirmed an immigration judge’s denial of
asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). After careful review, we conclude the denial of asylum and related relief is
supported by substantial evidence in the record. See Khrystotodorov v. Mukasey, 551
F.3d 775, 781 (8th Cir. 2008); Samedov v. Gonzales, 422 F.3d 704, 708-09 (8th Cir.
2005). Accordingly, we deny the petition.
                       ______________________________